﻿On behalf of the delegation of the Lao People's Democratic Republic, I should like first to congratulate Mr. Lusaka on his unanimous election to the presidency of the thirty-ninth session of the General Assembly. I am sure that with the active participation of all delegations and under the wise guidance of the President, an experienced diplomat from Zambia, the work of this session will lead to concrete results in many areas.
206.	I should also like to offer my sincere congratulations to Mr. Jorge Illueca, President of the Assembly's thirty-eighth session, on the excellent manner in which he fulfilled his mandate.
207.	The Lao delegation would like in particular to praise the tireless efforts of the Secretary-General to promote the equitable and effective achievement of the noble purposes and principles of the Charter of the United Nations for the maintenance and strengthening of international peace and security.
208.	The Lao delegation welcomes the admission of Brunei Darussalam, a country from the same region as ours, as the 159th Member of the United Nations.
209.	This session of the General Assembly is taking place at a time when the international situation is tense and when there is an acceleration of the arms race carried out by the major imperialist country, on land, in the oceans and in outer space.
210.	In many parts of Asia, Africa and Latin America, the war of aggression, direct or indirect, undertaken by the imperialists, the war of destruction and of territorial annexation which is being waged by the expansionists, and the policy of brutal oppression of the racial discrimination regime, the instrument of the imperialists, have been gaining ground, thus infringing the independence and territorial integrity of several countries and threatening the right of those peoples to exist.
211.	At the same time, in the economic field there is a further widening of the gap between the developed capitalist countries and the developing countries. The North-South negotiations are simply marking time now. The economic crisis, the exploitation and plundering of resources and the restrictive trade practices and protectionist measures applied by the capitalist countries have all placed the developing countries in an increasingly difficult situation. However, the overall picture is far from being a completely dark one, for the time when imperialism, expansionism and international reaction had absolute power is gone for ever.
212.	Today, more than ever before, the movements in support of disarmament and against nuclear war are developing rapidly, as they were last year. They are involving millions of people from all social strata and in all continents in a great effort of solidarity to crush the warlike manoeuvres of the imperialists and to achieve a lasting peace on our planet.
213.	The Lao delegation considers it essential to improve international relations, in particular the relations between the major countries which have a determining role in reducing the danger of confrontation.
214.	Against this background, the Lao delegation firmly supports the consistent policy of peace, a policy of principle, of the Soviet Union, which has undertaken not to be the first to use nuclear weapons. We believe that the proposal of the Soviet Union to include in the agenda of this session of the General Assembly an item entitled "Use of outer space exclusively for peaceful purposes for the benefit of mankind" demonstrates that country's sense of responsibility with respect to the future of mankind. Accordingly, we fully approve and support the reasonable and realistic proposals made by the Soviet Union and other socialist countries with a view to achieving disarmament and the limitation and reduction of nuclear weapons, as well as the various strong measures designed to prevent acts of war provoked by imperialism and international reaction and to ensure the peace and security of peoples.
215.	The Lao delegation fully supports the proposal of the Mongolian People's Republic to conclude a treaty of non-aggression and non-use of force in relations among the countries of Asia and the Pacific and its proposal relating to the right of peoples to peace, submitted at this session of the General Assembly. By its activities in support of international peace and co-operation, the Mongolian People's Republic is indeed a good candidate for election as a non-permanent member of the Security Council.
216.	The Lao delegation supports the countries of the region of the Indian Ocean which call for the dismantling of the United States military bases on Diego Garcia and making the Indian Ocean a zone of peace.
217.	The Lao delegation supports the Joint Declaration of the Heads of State of Argentina, Greece, India, Mexico, Sweden and the United Republic of Tanzania, addressed to the five nuclear-weapon States. We welcome the favourable response made to that proposal by the Soviet Union.
218.	From its own historical experiences, the Lao people clearly recognizes that real peace can be achieved only in true independence and freedom. Thus, the bold struggle of the peoples of the world against the policy of interference, aggression and exploitation by imperialism and international reaction and in support of social progress is an integral part of their struggle for peace and security.
219.	The Lao delegation fully supports the just struggle of the Palestinian Arab people, under the leadership of the PLO, its authentic representative, to regain their basic national right to self-determination, including the right to establish their own State in Palestine. We support the Lebanese people and other peoples of the Arab countries in their struggle against the aggression of the Israeli Zionists and interference by the United States. In this connection, we support the proposals made by the Soviet Union on 29 July 1984 with regard to an overall just and lasting solution to the question of the Middle East.
220.	In Central America and the Caribbean, despite enormous difficulties and deprivations, the heroic peoples of Cuba and Nicaragua are able victoriously to defend their independence, sovereignty and illustrious social regimes. And the people of El Salvador, Guatemala, Puerto Rico, Grenada, Honduras, Costa Rica, Chile and other Latin American countries will without any doubt be able to defeat the policy of interference pursued by the United States imperialists, to overthrow military dictatorship and to defend their right to a free and independent existence.
221.	We fully support the struggle of the peoples of South Africa and Namibia, under the leadership of the African National Congress of South Africa and SWAPO, respectively. We support the struggle of the peoples of Angola and Mozambique against the aggression and Machiavellian manoeuvres, the di- vide-and-rule tactics, of the racist administration of South Africa.
222.	The Lao people fully supports the struggle of the Afghan people against the undeclared war unleashed by imperialism and international reaction and in defence of what they had achieved through their April revolution.
223.	We also lend our support to the Democratic People's Republic of Korea in its struggle to achieve the withdrawal of United States troops from South Korea and to ensure the peaceful unification of Korea.
224.	In the world today, the problems of international economic relations are the focus of the concern of many developing countries, particularly the Lao People's Democratic Republic, a small, land-locked country, one of the least developed.
225.	We believe that it is imperative to bring about a radical reform of current international economic relations and to establish a new international economic order that is more just and more democratic. In this connection, the Lao People's Democratic Republic supports the just positions taken by the non-aligned countries and the Group of 77 relating to the launching of global negotiations on international economic co-operation for development.
226.	At the present time, the situation in Southeast Asia is becoming increasingly tense. The escalation of the war undertaken by the Chinese expansionists along the Chinese-Vietnamese borders in April 1984 was an extremely dangerous occurrence, the most dangerous since the war of aggression waged by Chinese troops against Viet Nam in February 1979. The overt armed intervention by the extreme right- wing Thai reactionaries along the border between Thailand and Kampuchea to save the genocidal Pol Pot clique and the other Khmer reactionaries from their total defeat was also the most serious event to have occurred over the past five years; and the fact that they have sent in regular troops to commit acts of aggression and occupy three areas of Laos is the most serious occurrence since the creation of the Lao People's Democratic Republic.
227.	It is clear that all this benefits the Chinese expansionists and the extreme-right reactionaries in leading Thai circles in carrying out their policy, one that is directly hostile to the three peoples of IndoChina, in instigating confrontation between the countries members of ASEAN and the three countries of Indo-China, and in interfering with the movement towards dialogue between those two groups of countries, thereby creating tension and undermining peace and stability in the region. Their accusations against Viet Nam and the Soviet Union will in no way succeed in misleading world public opinion.
228.	As is well known, the question of South-East Asia has been on the agenda of the General Assembly for nearly five years. It is indeed deplorable that the United Nations should have adopted so erroneous a decision as to have seated here the genocidal political corpse of the Pol Pot clique, alongside masked members of that clique, for that is in fact a denial of the Kampuchean people's right to rebirth and to existence and self-determination, as well as a denial of the aspirations of the peoples of the region to peace.
229.	The Lao people, like the peoples of Viet Nam and Kampuchea, aspires only to live in peace in order to build up its country, to build a new life and to live in peace with its neighbours, including China. Over the past five years, the three countries of IndoChina have put forward various proposals with a view to normalizing relations with the People's Republic of China and have done everything possible to promote dialogue between the two groups of countries, those of Indo-China and those of ASEAN, in order to make South-East Asia a zone of peace, stability, friendship and co-operation. Those principles, which we regard as inviolable, have been confirmed on many occasions; they are as follows: to enter into dialogue on the basis of proposals made by the Foreign Ministers of the Indo-Chinese countries, meeting at Vientiane on 28 and 29 January 1984, and the proposals advanced by the ASEAN member countries on 21 September 1983. The Indo-Chinese countries mandated Viet Nam to be their representative, and the ASEAN countries asked Indonesia to act on their behalf. We trust that this session of the General Assembly will give additional impetus to the efforts to achieve dialogue between the two groups of countries.
230.	In this connection, we welcome the initiative of Australia, which has offered its capital, Canberra, as the site for a meeting between the countries of Indo-China and the ASEAN countries.
231.	At this session, the Lao delegation would like to draw attention to the most serious event that has occurred in Lao-Thai relations since the founding of the Lao People's Democratic Republic. I am referring to the attack by Thai troops on three areas of Laos— namely, Bane May, Bane Kang and Bane Savang in the Paklay District, Sayaboury Province, in the northern part of Laos—and the occupation of those areas.
232.	Our Government has already informed the Secretary-General and has issued several documents, namely, the statement of 13 June 1984, the memorandum of 17 August 1984 and the declaration of 26 August 1984, the statement of 6 September 1984, and the White Book issued on 18 September 1984. Those documents set forth all the facts relating to the three localities, the truth about Thai-Lao relations past and present, and our proposals for a settlement.
233.	Here I should like to refer to some aspects of the problem. First of all, the occupation of these three areas of Laos is an act of premeditated aggression. Laos and Thailand are two neighbouring countries that share a common border 1,650 kilometres long. From time immemorial, these two peoples have been united by good-neighbourly relations and linked by ties of blood and by similarities in culture, language, customs and religion.
234.	The boundary between the two countries was settled by the Franco-Siamese treaties of 2 February 1904 and 23 March 1907. There has never been any boundary dispute between the two countries in these past few decades. History, law and effective administration have proved, indisputably, that these three villages, occupied by the Thai Army since 6 June 1984, come under Lao sovereignty.
235.	In 1979, the two countries signed two joint declarations containing principles intended to govern relations between the two countries. Those principles were as follows: mutually to respect the independence, sovereignty and territorial integrity of each country; to respect each country's right to choose its own way of life free from outside interference or threat; not to interfere in the internal affairs of the other country, and to refrain from carrying out, directly or indirectly, hostile acts against the other; to settle differences by peaceful means in accordance with the Charter of the United Nations and on the basis of equality; and not to use force or the threat of force against the other and not to allow others to use their territory as a base to intervene, threaten or commit aggression against other countries in any manner whatsoever. Such were the terms of the joint Lao-Thai declaration of 4 April 1979.
236.	The declaration reiterated that:
"The two Prime Ministers agreed to make the Lao- Thai border on the river and on the land a border of peace and friendship, based on respect for the independence, sovereignty, territorial integrity and legitimate interests of each and the principle of the peaceful settlement of disputes between the two countries."
237.	To justify their acts of aggression, the extreme- right Thai reactionaries presented a farce whereby they claimed that Laos had sent troops to occupy three Thai villages in May and then used other subterfuges, saying that this was a "frontier incident", a "border dispute", thus covering up the cynical nature of their aggression.
238.	In the attacks against the three Lao villages, the extreme-right Thai reactionaries used several infantry units, together with tanks, artillery and reconnaissance aircraft, all of which were directly commanded by General Arthit Kamlang Ek, Commander-in-Chief of the Armed Forces and the Army of Thailand. In order to perpetuate their occupation of the three villages and justify their claims, they removed the frontier markers in the region and used Thai administration to replace the Lao administrative authorities. They decreed obligatory education in the Thai language, forced the Lao population to use Thai currency, increased their troops to 3,000 men—that is, double the number of people in the villages—strengthened the fortifications and unilaterally and tendentiously drew up their own map of the region.
239.	At the same time, in order to prepare for a further escalation of the war, they sent their troops and Lao reactionaries in exile along the frontier across from the province of Sayaboury and other provinces in Laos.
240.	This was not simply a border incident and it was certainly not simply a border dispute, which is something that can happen quite often between two neighbouring countries. Rather, it was an act of premeditated aggression, violating Lao sovereignty and territorial integrity; it was a serious violation of the two joint Lao-Thai declarations; it was a provocation to confrontation in the region; and it was a violation of the principles enshrined in the Charter of the United Nations. One might therefore wonder if, with such conduct, this country, a Member of the United Nations, would be a suitable nominee for non-permanent membership of the Security Council.
241.	Secondly, the underlying cause of the aggression by Thai troops against the three villages in Lao is the expansionist ambition of the extreme-right Thai reactionaries, an ambition which arose out of pan-Thaiism and which enjoys the support of the Chinese expansionists, who instigated the escalation of this destructive war against the three countries of Indo-China.
242.	The White Book published on 18 September 1984 by the Ministry for Foreign Affairs of the Lao People's Democratic Republic exposed the reality of Lao-Thai relations and the hegemonist and expansionist policy of the reactionary military circles of Thailand—formerly known as Siam—vis-a-vis Laos from the sixteenth century until the present time.
243.	History clearly shows that the expansionist and hegemonist policy of the reactionary Thai leading circles vis-a-vis Laos has remained unchanged. From the sixteenth century to the beginning of the twentieth century, the reactionary Siamese leading circles committed acts of aggression against, occupied, administered and annexed a large part of Lao territory. For 115 years—from 1778 to 189J—they made Laos a vassal State. During the Second World War, from 1941 to 1946, Thailand used the Japanese Fascists to force the French, who were in a difficult situation, to yield the two Lao provinces west of the Mekong, the provinces of Sayaboury and Champasak. During the United States war of aggression in Indo-China, the reactionaries in power in Thailand transformed their territory into a United States base and made their troops participate directly in this war against Laos and the other countries of Indo-China. From 1975 to the present time, Thailand has been a decisive bastion, a docile instrument, used by Chinese expansionism in South-East Asia as a sanctuary for the genocidal Pol Pot clique and its consorts and for other reactionary exiles from Indo-Chinese countries who came to struggle against their own people.
244.	The Thai reactionaries used military pressure against the Lao People's Democratic Republic to create tension and sow the seeds of trouble. They cooperated with the Chinese in feeding, training, organizing and commanding the Lao reactionaries in exile and then in invading the three Lao villages on 6 June 1984. This act of aggression is the product of pan-Thaiism, which is coming to life again among the extreme-right Thai ruling circles.
245.	Thirdly, the aggression against the three Lao villages was part of the overall struggle of the extreme-right Thai reactionaries, in collusion with the Chinese expansionists and hegemonists against Laos and the other countries of Indo-China.
246.	The incident involving the three villages occurred shortly after the visit to China of General Arthit Kamlang Ek, Commander-in-Chief of the Armed Forces and the Army of Thailand. He even went to the Chinese-Vietnamese border to learn from the Chinese experience of its war of aggression against Vietnamese territory. During the visit, the Chinese side declared that it would support Thailand in its aggression against the three Lao villages, an aggression which was commanded by General Arthit Kamlang Ek in person and which took place at a time when the Thais, in collusion with the Chinese, were doing everything possible to help the Pol Potists and their consorts to oppose the Kampuchean people, and at a time when the Chinese themselves also were escalating the war of aggression against the Vietnamese border.
247.	It is perfectly clear that the aggression against the three Lao villages enjoyed the support of the Chinese expansionists and that it resulted from their total collusion with the extreme-right Thai reactionaries against Laos.
248.	Although these three villages are still occupied by the Thai forces of aggression, the Lao People's Democratic Republic has been very restrained and has been prepared to settle the problem of the three villages jointly with the Thai side through negotiations, so as not to let the fraternal relations between the peoples of these two countries deteriorate still further. That is why the Lao side took the initiative of twice—in July and August 1984—sending a governmental negotiation to Bangkok to negotiate with the Thai side. But the results showed that the Thai side does not sincerely wish to resolve the problem with the Lao side. It submitted many proposals and demands which were unreasonable and unjustified; these all had the purpose of denying the sovereignty of the Lao People's Democratic Republic over the three villages. After vainly expending great effort in an attempt to force the Lao side to accept its unfounded demands, the Thai side decided unilaterally to break off the negotiations.
249.	Moreover, the Thai side has been saying, for public opinion and in all its international contacts, that "the three villages are a minor problem"; that "the problem can be resolved through direct negotiations between the two sides": and that "owing to Viet Nam's manipulation from behind the scenes, Laos is not its own master". In the end, they established a so- called technical committee—which we rejected—to carry out an investigation in the field. But, as I have already made clear, the border in this sector—and, indeed, throughout its length—was very clearly delimited by the Franco-Siamese treaties of 2 February 1904 and 23 March 1907 and requires no verification. This investigation is intended only to prolong and legalize the occupation and to mislead international public opinion.
250.	At the same time, it has pleased the Thai side to inform the Secretary-General about this problem, in order to make it widely known. The head of the Thai delegation abandoned the first round of negotiations with the Lao side in order to pay a visit to China to consult the Chinese side.
251.	As everyone knows, the three countries of Indo-China have been the principal South-East Asian victims of the policies of aggression and occupation of the Chinese, the colonialists, the militarists and the imperialists. Laos and Kampuchea in particular have also been victims of the expansionist, hegemonist policy of the reactionaries in power in Thailand. Bearing in mind these historical facts, the three peoples of Indo-China have been forced to join together at the cost of great sacrifices in the long common struggle to regain and defend their independence, sovereignty and territorial integrity against the forces of foreign aggression.
252.	Fourthly, after the grave effects of 30 years of war, the Lao people want only to live in peace, to bring its country out of backwardness and poverty and to build a new system and a new life of prosperity.
253.	The consistent foreign policy of the Lao People's Democratic Republic is to establish relations with all countries, irrespective of their political and social systems, on the basis of the principle of peaceful coexistence.
254.	The Lao People's Democratic Republic has spared no effort to develop fraternal relations between its people and that of Thailand, its neighbour. The Government of the Lao People's Democratic Republic notes with satisfaction that, thanks to the united efforts of the two parties, the Lao Government and the Thai Government have been able to sign two joint declarations, in January and April 1979, which turned a new page in the history of relations between the peoples of the two countries. However, the extreme-right reactionaries in the Thai ruling circles took advantage of this to attain their expansionist and hegemonist designs on Laos; this runs counter to the interests of the peoples of the two countries. Accordingly, the Thai reactionaries alone must shoulder the responsibility for the present serious deterioration.
255.	The just solution to the problem of the three villages is for Thailand to withdraw all its troops from those villages, to allow the inhabitants forced into Thailand to return to their homeland, to provide fair compensation to the local inhabitants for the loss of life and property caused by the troops and to return the situation in the three villages to normal, as it was before 6 June 1984.
256.	The Lao people has a long tradition of heroic struggle against foreign aggression and is resolved to exercise its right of legitimate self-defence, as set out in Article 51 of the Charter of the United Nations, to repel the troops of aggression and to defend the sovereignty and territorial integrity of its sacred homeland. At the same time, the Lao Government will always demonstrate goodwill and will continue to be ready to resume negotiations with the Royal Thai Government in order to resolve the problem on the basis of the principles set forth in the two joint declarations of 1979.
257.	We should like to take this opportunity to express our since thanks to the Governments and peoples of the various countries, and to international public opinion which cherishes peace and justice in the world, for their sympathy and for the invaluable support they have lent to the just position of the people of Laos.
258.	We appeal here to all delegations participating in this session of the General Assembly to urge theThai side to respect the independence, sovereignty and territorial integrity of Laos by withdrawing its troops from the three villages, by returning the Lao inhabitants, removed by force, to their homeland, by providing compensation to the Lao victims of this aggression and by restoring the situation in the three villages to normal, as it was before 6 June 1984. That would contribute to normalizing relations between Laos and Thailand and to safeguarding peace and stability in South-East Asia.
259.	My delegation sincerely hopes that this session of the General Assembly will be an extremely successful one.
